GRIFFIN, Judge,
concurring specially.
The question raised is whether doctors and psychologists who examine child victims of sexual battery or lewd assault (apparently at the request of HRS) are automatically entitled to expert witness fees when deposed by a criminal defendant, even though they have not been identified by the state as expert witnesses1 and even though no opinion evidence is sought. I conclude that we are without jurisdiction to answer this question given the manner in which it has been brought to the court.

. Or, indeed, identified as witnesses at all.